

117 S1165 IS: Cultivating Opportunity and Recovery from the Pandemic through Service Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1165IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Coons (for himself, Mr. Wicker, Mr. Reed, Mr. Blunt, Ms. Duckworth, Mrs. Hyde-Smith, Mr. Booker, Ms. Collins, Ms. Klobuchar, Mr. Rubio, Ms. Baldwin, Mr. Graham, Mr. King, Mr. Cornyn, Mr. Kelly, Mr. Cassidy, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the national service laws to prioritize national service programs and projects that are directly related to the response to and recovery from the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Cultivating Opportunity and Recovery from the Pandemic through Service Act or the CORPS Act.2.FindingsCongress finds the following:(1)The United States has a strong history of citizen response to national calls to service in order to help the Nation recover in times of crisis.(2)More than 80 years ago, the Nation rose to the challenge of the Great Depression with the creation of citizen service programs like the Civilian Conservation Corps (referred to in this section as the CCC) and the Works Progress Administration (referred to in this section as the WPA).(3)Millions of participants benefitted from paid employment and opportunities to develop their skills while constructing national parks and public lands infrastructure and producing cultural works still enjoyed today.(4)Following decades of evolution, incorporating policies of both political parties, today’s national service programs carry on the legacy of the CCC and WPA.(5)Founded in 1990, the Corporation for National and Community Service today coordinates national service by individuals in the United States across every State and territory, partnering with State-level commissions and supporting locally driven services in partnership with nongovernmental organizations and State governments.(6)National service programs provide public health, education, employment training, and nutrition services for which the Nation has a critical need in the current crisis.(7)The signature programs of the Corporation for National and Community Service, which are the AmeriCorps State and National, AmeriCorps National Civilian Community Corps, AmeriCorps Volunteers in Service to America (referred to in this Act as VISTA), and National Senior Service Corps programs, can and should be expanded to meet current needs.(8)The novel coronavirus pandemic has infected and killed individuals in every State and territory, causing more than 31,000,000 cases and 560,000 deaths so far.(9)In response, States, Tribal governments, and cities across the country have closed down businesses, schools, and public events, leading to dramatic swings in the economy.(10)Millions of people in the United States have filed for unemployment benefits since the start of the pandemic, with unemployment rates peaking at an unprecedented level.(11)More than 1 in every 10 adults in the United States has applied for unemployment insurance since the crisis began.(12)The pandemic and the associated economic consequences have disproportionately impacted people of color across many States.(13)To recover, the Nation needs meaningful employment opportunities, as well as a significant expansion of the human capital working to address community needs around public health, behavioral health, hunger, education, and conservation.(14)Experience has demonstrated the centrality of community participation in pandemic response, to overcome stigma and structural barriers and meet the full needs of all members of a diverse community.(15)As the Nation works to respond to and recover from the current twin challenges of a public health pandemic and an economic crisis, national service presents a unique opportunity for flexible, locally driven responses to meet State and local employment and recovery needs.3.PurposesThe purposes of this Act are—(1)to provide for annual growth in the number of participants, over 3 years, in national service programs that will provide services in response to the pandemic and economic crisis;(2)to ensure that participant allowances cover the reasonable cost of participation and provide participants with economic and educational opportunity;(3)to stabilize such national service programs during economic crisis, including by supporting adaptations to service models in light of the crisis; and(4)to support opportunities for all individuals in the United States to engage in service, including through the recruitment of increasingly diverse and representative participants.4.DefinitionsIn this Act:(1)National and Community Service Act definitionsThe terms approved national service position, Corporation, disadvantaged youth, national service laws, participant, service sponsor, and State Commission have the meanings given such terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).(2)COVID–19 emergency recovery periodThe term COVID–19 emergency recovery period means the period beginning on the date of enactment of this Act and ending at the end of fiscal year 2024.(3)High-poverty areaThe term high-poverty area means a census tract defined as high-poverty by the Bureau of the Census.5.Economic equity and opportunity(a)Living allowance(1)In generalNotwithstanding section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) and section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594), during the COVID–19 emergency recovery period, the minimum subsistence or living allowance for an individual under section 105 of the Domestic Volunteer Service Act of 1973 and section 140 of the National and Community Service Act of 1990 shall, subject to paragraph (3), be an amount equal to 175 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) for a single individual as expected for each fiscal year.(2)Grants for living allowance increasesNotwithstanding the limits described in subsections (a) and (e) of section 189 of the National and Community Service Act of 1990 (42 U.S.C. 12645c) or any other limitation imposed by the Corporation, during the COVID–19 emergency recovery period, the Corporation shall, for purposes of paragraph (1), award supplemental grant funds to entities operating a program receiving grant funds under the national service laws (referred to in this paragraph as grantees), including continuing grantees, to—(A)increase the minimum subsistence or living allowance provided under section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) or section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594); and (B)cover additional costs associated with the increase to the minimum subsistence or living allowance required under paragraph (1). (3)Limitation(A)In generalSubject to subparagraph (B), a stipend or allowance under section 105 of the Domestic and Volunteer Service Act of 1973 (42 U.S.C. 4955) or an allowance under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) shall not be increased by this Act unless the funds appropriated for carrying out part A of the Domestic and Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) or subtitle C of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), respectively, are sufficient to maintain, for the fiscal year involved, a number of participants to serve under that part A or that subtitle C, respectively, that is at least equal to the number of such participants so serving during the fiscal year preceding such fiscal year involved. (B)Adjustment for insufficient appropriationsIn the event that sufficient appropriations for any fiscal year are not available to increase any stipend or allowance under section 105 of the Domestic and Volunteer Service Act of 1973 or allowance under section 140 of the National and Community Service Act of 1990 to the minimum amount specified under paragraph (1), the Corporation shall increase the stipend or allowance involved to such amount as appropriations for such year permit consistent with subparagraph (A). (b)Concurrent COVID–19 educational award(1)In generalThe Corporation shall award to any individual who successfully completes a term of service resulting in an educational award under section 147 of the National and Community Service Act (42 U.S.C. 12603), with any part of such term of service occurring within the COVID–19 emergency recovery period, a concurrent COVID–19 educational award for an amount described under paragraph (2). (2)Amount of awardThe concurrent COVID–19 educational award awarded under this subsection shall be in an amount which bears the same proportion to the full amount of the education award the individual received under section 147 of such Act as the length of time of the term of service of such individual that occurs within the COVID–19 emergency recovery period bears to the total length of time of the term of service of such individual.(c)National Senior Service CorpsNotwithstanding section 201, subsections (d) and (e) of section 211, and section 213(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5001, 5011, 5013(a)), to address the critical needs of local communities across the United States, during the COVID–19 pandemic emergency recovery period—(1)individuals age 45 or older may be enrolled as volunteers to provide services under part A of title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5001); and (2)for purposes of parts B and C of title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5002, 5003), the terms low-income person and person of low income mean a person whose income is not more than 400 percent of the poverty line defined in section 673(2) of the Community Services Block Grant (42 U.S.C. 9902(2)) and adjusted by the Director of the Retired and Senior Volunteer and Foster Grandparent programs in the manner described in such parts.(d)Tax provisions(1)Income tax exclusion for living allowance(A)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139I the following new section:139J.Living allowance for national service participantsGross income does not include the amount of any living allowance provided under section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) or section 140(a) or 158(b) of the National and Community Service Act of 1990 (42 U.S.C. 12594(a), 12618(b))..(B)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139I the following new item:Sec. 139J. Living allowance for national service participants..(C)Effective dateThe amendments made by this paragraph shall apply to taxable years beginning after the date of the enactment of this Act.(2)Exclusion from gross income of national service educational awards(A)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:(e)National service educational awardsGross income shall not include any payments from the National Service Trust established under section 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601), including the national service educational award described in subtitle D of title I of such Act (42 U.S.C. 12601 et seq.)..(B)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:(6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received as a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..(C)Effective dateThe amendments made by this paragraph shall apply to taxable years ending after the date of the enactment of this Act.6.Supporting expansion(a)Grants and pilot program(1)PriorityThe Corporation, in awarding grants under paragraph (2), and State Commissions, in directly placing individuals in approved national service positions under paragraph (3), shall—(A)give priority to—(i)entities serving communities—(I)disproportionately impacted by COVID–19; (II)using culturally competent and multilingual strategies in the provision of services; and (III)with proposals for activities directly related to recovery from the COVID–19 public health emergency and the attendant economic and social consequences of such public health emergency, such as—(aa)work that furthers the capacity of nonprofit and community-based organizations to respond to the immediate needs of individuals affected by COVID–19;(bb)services that support economic opportunity;(cc)educational activities, including enrichment and adult education and literacy activities;(dd)services to address housing and food insecurity; and(ee)jobs for youth in preserving and restoring nature, including ensuring environmental resiliency; and(ii)community-based organizations located in rural or high-poverty areas, or community-based organizations that serve Tribal communities, with greater priority for community-based organizations that propose recruiting applicants for positions to serve in the same metropolitan or micropolitan statistical area or county as the area or county in which such applicants attended a secondary school or institution of higher education; and(B)take into account the diversity of communities and participants served by entities seeking funding under this Act, including racial, ethnic, socioeconomic, linguistic, or geographic diversity. (2)Augmentation and expansion grantsNotwithstanding any other provision of law, during the COVID–19 emergency recovery period, the Corporation may award noncompetitive augmentation grants to meet the compelling needs of grantees or subgrantees and expansion grants under the national service laws, at such time and in such manner and from such funds as the Corporation determines appropriate.(3)Pilot program(A)In general(i)EstablishmentNotwithstanding section 178(h) of the National and Community Service Act of 1990 (42 U.S.C. 12638(h)), during the COVID–19 emergency recovery period, the Corporation shall implement a pilot program under section 121 and 122 of such Act allowing State Commissions to directly place individuals in approved national service positions. (ii)Application and review processNotwithstanding any other provision of law, the Corporation may establish the time, place, and manner of the application and review process for the pilot program established under this paragraph.(B)PrioritiesIn addition to the priorities under paragraph (1), State Commissions participating in the pilot program shall, to the extent practicable, prioritize the placement of individuals in national service programs carried out by entities that have not previously been service sponsors for participants.(C)ReportThe Corporation shall prepare and submit a report to Congress at the end of the pilot program described in subparagraph (A), containing recommendations about whether and how to continue such a program of direct placements.(b)Flexibility during the COVID–19 emergency recovery period(1)Match waiverNotwithstanding any other provision of law, an entity (including a State Commission and an entity receiving subgrant funds) that receives assistance from the Corporation for any program under the national service laws, including under sections 5(a)(2) and 6(a)(2), during the COVID–19 emergency recovery period shall not be subject to any requirements to provide matching funds for any such program, and the Federal share of such assistance for a recipient (including for a State Commission and a subgrant recipient) may be 100 percent.(2)VISTA limitation applicabilityNotwithstanding subsections (a) and (b) of section 108 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4958), during the COVID–19 emergency recovery period, in order to address the needs of underserved communities related to the COVID–19 pandemic, of funds appropriated for the purposes of part A of title I of such Act (42 U.S.C. 4951 et seq.) under section 501 of such Act (42 U.S.C. 5081), not more than 75 percent may be obligated for the direct cost of supporting volunteers in programs and projects (including new programs and projects that begin after the date of enactment of this Act) carried out pursuant to part A of title I of such Act, and such funds may be obligated regardless of when grant recipients commenced such programs and projects.(3)Seasonal programNotwithstanding sections 152(b)(2) and 154 of the National and Community Service Act of 1990 (42 U.S.C. 12612(b)(2), 12614), during the COVID–19 emergency recovery period, members of the National Civilian Community Corps established under subtitle E of title I of such Act (42 U.S.C. 12611 et seq.) may receive training and perform service in a seasonal national service program established under section 154 of such Act (42 U.S.C. 12614) with service lasting for a period of not less than 3 months and not more than 6 months, as specified by the Director appointed pursuant to section 159(c)(1) of such Act (42 U.S.C. 12619(c)(1)).(4)Increase in limitation on total grant amount for educational award only program during COVID–19 emergency recovery periodNotwithstanding the limit described in section 129A(b) of the National and Community Service Act of 1990 (42 U.S.C. 12581a(b)), during the COVID–19 emergency recovery period, the Corporation may provide operational support under section 129A of such Act for a program in an amount that is not more than $1,600 per individual enrolled and serving in an approved national service position, or not more than $2,000 per such individual if at least 50 percent of the persons enrolled and serving in the program are disadvantaged youth.(5)No summer limitation(A)EnrollmentNotwithstanding any other provision of part A of title I of the Domestic Volunteer Service Act (42 U.S.C. 4951 et seq.), during the COVID–19 emergency recovery period, the Director of the VISTA program may enroll full-time VISTA associates in a program, during any months of the year, under such terms and conditions as such Director shall determine to be appropriate. Such individuals shall be assigned to projects that address the needs of underserved communities impacted by the COVID–19 public health emergency.(B)ReportsIn preparing reports relating to programs under the Domestic Volunteer Service Act (42 U.S.C. 4950 et seq.), the Director of the VISTA program shall report on participants, costs, and accomplishments under the program under this subsection separately.(C)LimitationThe limitation on funds appropriated for grants and contracts, as contained in section 108 of the Domestic Volunteer Service Act (42 U.S.C. 4958), shall not apply to the program under this subsection.(c)ReportNot later than 90 days after the enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing recommendations on—(1)how to improve grant programs related to the national service laws, including those under subtitle C of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), such as any recommended changes to—(A)the requirements of section 121(e) such Act and section 2521.60 of title 45, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act); and (B)the fixed-amount grants awarded under section 129(l) of such Act (42 U.S.C. 12581(l)), including improvements to account for start-of-year costs and to ensure robust member benefits and the long-term strength and viability of such program;(2)whether a new unit within the Corporation for National and Community Service should be established to provide additional assistance or manage the enrollment process to ensure compliance with sections 189D and 199I of such Act (42 U.S.C. 12645g; 12655i) for incoming participants in national service programs, particularly new national service programs receiving program assistance for the first time; and (3)actions to maximize flexibility for State Commissions that would strengthen the work of State Commissions and their grantees. 7.Authorization of appropriationsIn addition to any amounts appropriated to carry out activities or programs under the national service laws (including under the American Rescue Plan Act of 2021 (Public Law 117–2)), there is authorized to be appropriated to carry out this Act $8,000,000,000 for fiscal year 2021, which shall remain available to be expended through fiscal year 2024. 